Citation Nr: 0621107	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty for more than 20 years, 
retiring in June 1967. 

This appeal arises from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama (RO).




FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


